DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/764,451 for a METHOD FOR GENERATING A FREEFORM FOR A MAST ELEMENT, filed on 5/15/2020.  Claims 9-23 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menshin et al (JP 2013057204).
Regarding claim 9, Menshin teaches a method for generating a freeform for a mast element in a ground where: - the method comprises the steps: a) drilling a first annular recess (via 8) into the ground, b) drilling a second annular recess (via 7) in the ground; - the first recess having a first diameter and a first depth; - the second recess having a diameter which is smaller than the first diameter and a second depth which is larger than the first depth (Fig. 1); and - the second recess being arranged to receive the mast element and surround a first core of the ground and being surrounded by the first recess; and - there is, defined between the first recess and the second recess, a second core which can be removed to generate a freeform.
Regarding claim 10, Menshin teaches the method of claim 9, wherein step b) is performed before step a) (can be performed in any order).
Regarding claim 11, Menshin teaches the method of claim 9, wherein the method includes the step c) removing a portion of the first core (Abstract).
Regarding claim 17, Menshin teaches the method of claim 10, wherein the method includes the step c) removing a portion of the first core.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menshin et al (JP 2013057204).
Regarding claims 12, 18 and 19 , Menshin teaches the method of claims 9-11, but does not specifically teach that the method includes the step d) deepening the second recess to a third depth, the deepening surrounding a third core.  It would have been an obvious matter of design choice to deepen the second recess to a third depth, the deepening surrounding a third core, in order to reach a different depth for the desired mast element, especially since Applicant has not disclosed that different depths solve any stated problem or are for any particular purpose and it appears that the invention would perform equally well with different depths.
Regarding claim 13, Menshin teaches the method of claim 12, wherein the step d) is performed after step b) and step c). 
Regarding claim 15, Menshin teaches the method of claim 14, wherein the method, before step a), includes the step e) positioning and securing the drill rig to the ground.
Regarding claim 16, Menshin teaches the method of claim 15, but does not specifically teach that the drill rig is pivotably secured to the ground.  It would have been an obvious matter common sense to pivotally secure the drilling rig to the ground in order to provide adjustability and ensure the securement of the drilling rig.  Further, the provision of adjustability only requires routine skill in the art. 
Regarding claims 14, 20-23, Menshin teaches the method of claim 9-13, but does not teach that the recesses are formed via a drill rig which includes a slot drill.  A slot drill is well known in the art for enhanced durability.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention., to construct the recesses formed via a drill rig which includes a slot drill in order to ensure the enhanced benefits of less material chipping.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 7546886, 3778179 (dual recesses)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 7, 2022